Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments and amendments in the Amendment, with respect to the rejections of Claims 30 and 32 under 35 U.S.C. 101 have been fully considered and are persuasive.   Applicant’s arguments and amendments in the Amendment, with respect to the rejections of Claims 1, 20, 30, and 33, and claims depending therefrom, under 35 U.S.C. 103 have been fully considered and are persuasive in part, as detailed below.  Therefore, these rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Weber et al., U.S. Patent App. Pub. No. 20200186103.  Claims 1, 9, 20, 30, and 32-34 are amended, Claims 16, 23, 27, and 31 are canceled, and new Claims 33-35 are added.  Amended independent Claims 1, 20, 30, and 33 have been considered as discussed below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-10, 13, 20-22, 24, 30, 33, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,565,415 (Schmidt et al., hereinafter “Schmidt”) in view of U.S. Patent No. 5,272,723 (Kimoto et al, hereinafter “Kimoto”) and further in view of U.S. Patent App. Pub. No. 20200186103 (Weber et al, hereinafter “Weber”).
With regard to Claim 1, Schmidt describes:
“A device to perform signal processing, the device comprising:
one or more processors configured to: (Column 11, lines 43-46 of Schmidt describes a device including a processor.)
perform linear filtering of the input signal adaptation to generate an output signal, wherein of the linear filtering is controlled such that the output signal that substantially matches the linear component of the reference target signal.”  (Column 5, lines 24-34 of Schmidt describes a filter 408, that may be a linear filter, that generate a compensation signal (the claimed “output signal”) from a reference signal.)
However, Schmidt does not describe: 
 “perform signal processing including a linear transformation and a non-linear transformation of an input signal to generate a reference target signal, the reference target signal having a linear component associated with the linear transformation and a non- linear component associated with the non-linear transformation;

in response to a determination that the non-linearity metric satisfies the threshold, perform linear filtering …”
In this regard, Figure 2 of Kimoto shows a device that includes an equalization neural network 22 and a detection neural network 42.  Both of these neural networks receive the input signal and provide output signals.  Column 5, lines 57-59 of Kimoto describes that “It is known that a transformation including a non-linear transformation can be realized by a neural network as above.”  Accordingly, neural networks 22 and 42 are cited as describing generating a signal that can include a linear component from a linear transformation and a non-linear component from a non-linear transformation as claimed.  It would have been obvious to one of ordinary skill in the art at the time the present invention was made to incorporate providing a linear and non-linear component reference signal as described by Kimoto into the device described by Schmidt, as one would have been motivated to enhance the flexibility of Schmidt’s device through targeted adaptation, as described at column 5, lines 32-40 of Schmidt.
Schmidt in view of Kimoto does not describe:
“determine whether a non-linearity metric associated with the reference target signal satisfies a threshold; and
in response to a determination that the non-linearity metric satisfies the threshold, perform linear filtering …”
However, paragraph 63 of Weber describes a device that calculates an error metric that quantifies the non-linearity of a signal.  When that error metric (cited as a 
With regard to Claim 5, column 2, lines 26-27 of Schmidt describes that the device may be part of a vehicle.
With regard to Claim 6, column 2, line 65 to column 3, line 3 of Schmidt describes that the signal processing corresponds to signal enhancement.
With regard to Claim 7, column 4, lines 33-44 of Schmidt describes that the input signal includes an audio signal, and the signal processing corresponds to speech enhancement.
With regard to Claim 8, Schmidt describes “one or more microphones coupled to the one or more processors, the one or more processors configured to receive the audio signal from the one or more microphones.”  In this regard, column 11, lines 43-46 of Schmidt describes a device including a processor, and column 2, lines 29-30 describe that the device may include one or more microphones.
With regard to Claim 9, Schmidt describes “wherein the input signal includes an audio signal, and wherein the signal processing corresponds to noise suppression, echo 
With regard to Claim 10, Schmidt does not explicitly describe “the one or more processors are configured to use a neural network to perform the signal processing.”  However, Kimoto describes neural networks 22 and 42 to perform the signal processing. It would have been obvious to one of ordinary skill in the art at the time the present invention was made to incorporate neural networks as described by Kimoto into the device described by Schmidt, at least because doing so would realize a high-speed, highly precise signal processing (see Kimoto col. 1, lines 51-55). 
With regard to Claim 13, column 11, lines 43-63 of Schmidt describe that the device may include several circuits and processors connected together.   Accordingly, Schmidt describes “the one or more processors are included in an integrated circuit.”
With respect to Claims 20-22 and 24, method Claim 20 and apparatus Claim 1 are related as an apparatus and the method of using same, with each claimed apparatus function corresponding to each claimed method step. Claims 21-22 and 24 correspond to Claims 6, 7, and 10, respectively.  Accordingly, Claims 20-22 and 24 are similarly rejected under the same rationale as applied above with respect to Claims 1, 6, 7, and 10, respectively.  
With respect to Claim 30, computer readable medium Claim 30 and device Claim 1 are related as a computer readable medium including code to perform the same as the device, with each claimed code element's function corresponding to the claimed device function. Further, Schmidt teaches a computer readable storage device storing instructions that, when executed by one or more processors, cause the one or more 
With regard to Claim 33, the processor 108 described in the specification is cited as the structure that performs the functions claimed in Claim 33.  In this regard, Schmidt describes:
 “An apparatus comprising: 
means for performing linear filtering of the input signal to generate an output signal, wherein adaptation of the linear filtering is controlled such that the output signal substantially matches the linear component of the reference target signal.”  (Column 5, lines 24-34 of Schmidt describes a filter 408, that may be a linear filter, that generate a compensation signal (the claimed “output signal”) from a reference signal.)
However, Schmidt does not describe:
“means for performing signal processing including a linear transformation and a non- linear transformation of an input signal to generate a reference target signal, the reference target signal having a linear component associated with the linear transformation and a non-linear component associated with the non-linear transformation;
means for determining whether a non-linearity metric associated with the reference target signal satisfies a threshold; and
in response to a determination that the non-linearity metric satisfies the threshold, means for performing linear filtering…”

Schmidt in view of Kimoto does not explicitly describe:
“means for determining whether a non-linearity metric associated with the reference target signal satisfies a threshold; and
in response to a determination that the non-linearity metric satisfies the threshold, means for performing linear filtering…”
However, paragraph 63 of Weber describes a device that calculates an error metric that quantifies the non-linearity of a signal.  When that error metric (cited as a “non-linearity metric”) is too high, the device recalculates FIR parameters.  However, when the error metric is low enough, the device uses the current FIR parameters to filter a signal (which is cited as performing linear filtering in response to a determination that the non-linearity metric satisfies the threshold)  It would have been obvious to one of 
With regard to Claim 34, column 2, lines 26-27 of Schmidt describes that the device may be part of a vehicle.
With regard to Claim 36, Schmidt describes “wherein the input signal includes an audio signal, and wherein the signal processing corresponds to echo cancellation.”  In this regard, column 5, lines 24-25 describe that filter 408 attenuates the echo (echo canceling).

Claims 2-4 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Kimoto and Weber and further in view of U.S. Patent No. 5,146,470 (Fujii et al, hereinafter “Fujii”).
With respect to Claim 2, Schmidt in view of Kimoto and Weber do not explicitly describe “wherein the one or more processors are configured to control the adaptation of the linear filtering by updating filter values to reduce a difference between the output signal and the reference target signal.”   
However, column 4, lines 24-36 of Fujii describes an adaptive digital filter that changes the filter coefficients to reduce a difference between the output signal and the estimated output signal (cited as “the reference target signal.”)  It would have been obvious to one of ordinary skill in the art at the time the present invention was made to incorporate the adaptive filtering technique described by Fujii into the device described 
With respect to Claim 3, Schmidt in view of Kimoto and Weber do not explicitly describe “wherein the one or more processors are configured to control the adaptation of the linear filtering by updating filter values to minimize a difference between the output signal and the reference target signal.”   
However, column 4, lines 24-36 of Fujii describes an adaptive digital filter that changes the filter coefficients to reduce a difference between the output signal and the estimated output signal (cited as “the reference target signal.”)  As Fujii recognizes the difference between the output signal and the estimated output signal to be a result effective variable, optimizing this variable would be a matter of routine experimentation.  See MPEP 2144.05.  Accordingly, minimizing a difference between the output signal and the estimated output signal (cited as “the reference target signal.”) would have been obvious in light of Fujii.  Further, it would have been obvious to one of ordinary skill in the art at the time the present invention was made to incorporate the adaptive filtering technique described by Fujii into the device described by Schmidt in view of Kimoto and Weber, as this provides stable filter operation, as described at column 4, lines 33-36 of Fujii.
With respect to Claim 4, Schmidt in view of Kimoto and Weber do not explicitly describe “wherein the one or more processors are configured to control the adaptation of the linear filtering by updating filter values with reference to the reference target signal so that the linear filtering of the input signal based on the filter values reduces a difference between the output signal and the reference target signal.”   

With respect to Claim 35, Schmidt in view of Kimoto and Weber do not explicitly describe “wherein the input signal includes an audio signal, and wherein the signal processing corresponds to noise suppression.”
However, column 26, lines 49-50 describe that the adaptive digital filter acts to suppress noise.”)  It would have been obvious to one of ordinary skill in the art at the time the present invention was made to incorporate the adaptive filtering technique described by Fujii into the device described by Schmidt in view of Kimoto and Weber, as this provides stable filter operation, as described at column 4, lines 33-36 of Fujii.

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Kimoto and Weber and further in view of U.S. Patent App. Pub. No. 20070064816 (Chiang et al, hereinafter “Chiang”).
With regard to Claim 11, although column 11, lines 55-56 of Schmidt describes that the signal may be a video signal, Schmidt in view of Kimoto and Weber does not explicitly describe “wherein the input signal includes a visual input signal, and wherein the signal processing corresponds to visual enhancement.”  However, Chiang describes 
With regard to Claim 25, this claim recites essentially the same subject matter as Claim 11, and thus is rejected for the same reasons as Claim 11.

Claims 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Kimoto and Weber and further in view of U.S. Patent App. Pub. No. 20070177023 (Beuhler et al, hereinafter “Beuhler”).
With regard to Claim 12, although column 11, lines 55-56 of Schmidt describes that the signal may be a video signal, Schmidt in view of Kimoto and Weber does not explicitly describe “an image sensor coupled to the one or more processors, the one or more processors configured to receive the visual input signal from the image sensor.”  However, paragraph 2 of Beuhler describes that an image sensor may be connected to a processor.  It would have been obvious to one of ordinary skill in the art at the time the present invention was made to incorporate the image sensor described by Beuhler into the device described by Schmidt in view of Kimoto and Weber, as this would provide the video signal described at column 11, lines 55-56 of Schmidt, and therefore would have been simple substitution of one known element for another to obtain predictable results. MPEP 2143(I)(B).

With regard to Claim 19, this claim recites essentially the same subject matter as Claim 12, and thus is rejected for the same reasons as Claim 12.

Claims 14, 15, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Kimoto and Weber and further in view of U.S. Patent App. Pub. No. 20170243582 (Menezes et al, hereinafter “Menezes”).
With regard to Claim 14, column 4, lines 33-44 of Schmidt describes that the input signal includes an audio signal, and the signal processing corresponds to speech enhancement.  However, Schmidt in view of Kimoto and Weber does not explicitly describe “the one or more processors are further configured to process the output signal to generate a text output corresponding to speech in the audio input signal.”  In this regard, paragraph 4 of Menezes describes a device that generates a text output from 
With regard to Claim 15, Schmidt in view of Kimoto and Weber does not explicitly describe “a display device coupled to the one or more processors, the display device configured to display the text output.”  However, paragraph 4 of Menezes describes a device displays text generated from input speech.  It would have been obvious to one of ordinary skill in the art at the time the present invention was made to incorporate the speech to text processing and display described by Menezes into the device described by Schmidt in view of Kimoto and Weber, as visual display of text corresponding to speech is helpful in several situations, as described in paragraph 4 of Menezes.
With regard to Claim 26, this claim recites essentially the same subject matter as Claim 14, and thus is rejected for the same reasons as Claim 14.

Claims 17, 28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Kimoto and Weber and further in view of EP Patent App. Pub. No. 1 052 619 (Klindworth et al, hereinafter “Klindworth”).
With respect to Claim 17, Schmidt in view of Kimoto and Weber as disclosed above, teaches the claimed “the one or more processors are further configured to perform” and “the reference target signal,” but does not explicitly describe “voice activity detection of the … signal, and wherein the adaptation of the linear filtering is controlled 
With regard to Claim 28, this claim recites essentially the same subject matter as Claim 17, and thus are rejected for the same reasons as Claim 17.
With respect to Claim 32, Schmidt in view of Kimoto and Weber as disclosed above, teaches the claimed “the reference target signal,” and “wherein the instructions, when executed by the one or more processors, further cause the one or more processors to perform “ but does not explicitly describe “configured to perform voice activity detection of the signal, and wherein the adaptation of the linear filtering is controlled at least partially based on whether voice activity is detected in the signal.”  However, paragraph 12 of Klindworth describes an echo canceller that detects a voice and then controls the adaptation of a linear filter based on the voice detection.  It would have been obvious to one of ordinary skill in the art at the time the present invention was made to incorporate the voice detecting echo canceller as described by Klindworth into the device described by Schmidt in view of Kimoto and Weber, as paragraph 16 of Klindworth describes that this improvement is important for any voice processing device.

29 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Kimoto and Weber and further in view of U.S. Patent App. Pub. No. 20080018506 (Raveendran).
With respect to Claim 29, Schmidt in view of Kimoto and Weber does not explicitly describe “processing the output signal to generate a facial recognition output corresponding to one or more faces represented by a visual input signal, wherein the input signal includes the visual input signal, and wherein the signal processing corresponds to facial image enhancement.”  However, paragraphs 29 and 30 of Raveendran describe a device that uses digital filters to perform image enhancement (paragraph 29), and that the image enhancement may include facial enhancement (paragraph 30). It would have been obvious to one of ordinary skill in the art at the time the present invention was made to incorporate the facial enhancement as described by Raveendran into the device described by Schmidt in view of Kimoto and Weber, as paragraph 29 of Raveendran describes that the facial enhancement can restore details lost during previous compression processing.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Kimoto and Weber and further in view of U.S. Patent App. Pub. No. 20210020189 (Jukic et al., hereinafter “Jukic”).
With respect to Claim 37, Schmidt in view of Kimoto and Weber does not explicitly describe “wherein the input signal includes an audio signal, and wherein the signal processing corresponds to dereverberation.”  However, paragraph 7 of Jukic describe a speech recognition device that includes a dereverberation system to process .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./           Examiner, Art Unit 2656                                                                                                                                                                                             

/MICHELLE M KOETH/Primary Examiner, Art Unit 2656